Title: To John Adams from the Committee for Foreign Affairs, 12 December 1780
From: Lovell, James,Continental Congress, Foreign Affairs Committee
To: Adams, John


      
       public
       Sir
       Philada. Decr. 12. 1780
      
      In Addition to other Papers respecting your Ministration I now forward an Act of Congress of this day.
      You know that it has been much if not intirely the Practice of the Comtee. of foreign Affairs to let the Resolves which they transmit speak for themselves. In the present Case however there is no danger of a too warm Expression of the Satisfaction of Congress even if, in performing singly the Duty of our whole Committee, I should write in the approving Language of a personally affectionate and very partial Friend.
      
       James Lovell for the Comtee. of forgn. Affrs.
      
     